Memorandum: The evidence adduced at the suppression hearing clearly establishes that the information conveyed to the police officer concerning attempts by defendant to cash a stolen check at a local department store was sufficiently trustworthy to establish probable cause for the officer to arrest defendant (CPL 140.10 [1] [b]; People v Brnja, 50 NY2d 366, 373). Thus, the court properly denied defendant’s motion to suppress contraband found on his person as the product of an unlawful arrest.
We have examined defendant’s other arguments and find them to be without merit. (Appeal from judgment of Monroe County Court, Mark, J. — criminal possession of forged instrument, second degree.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.